WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner’s order finding appel-lee entitled to temporary total disability benefits for the periods between April 15, 1981 and January 11, 1983, during which appellee was not working. Substantial competent evidence supports the award with the exception of the period from De*138cember 1,1981 to January 14,1982. During that time, appellee was not working due to circumstances unrelated to his injury. Therefore, the award of temporary total disability benefits for that period is reversed. See Regency Inn v. Johnson, 422 So.2d 870 (Fla. 1st DCA 1982) and Golden Gem Growers, Inc. v. Crow, 434 So.2d 41 (Fla. 1st DCA 1983). The remainder of the deputy commissioner’s order is affirmed.
ROBERT P. SMITH, Jr. and BOOTH, JJ., concur.